Exhibit 10.2

      Energy Conversion Devices, Inc.
Form of Performance Share Award Agreement    

Participant:                     
Grant Date:                     , 20____ 
Target Number of Performance Shares:                     
This Performance Share Award Agreement (“Agreement”), dated as of the Grant
Date, is entered into by and between Energy Conversion Devices, Inc., a Delaware
corporation (the “Company”), and the Participant under the Company’s 2010
Omnibus Incentive Compensation Plan (the “Plan”). The purpose of the performance
share award is to reward key members of the management leadership team for their
contributions to the success of the Company in achieving its long-term
performance goals.
Certain terms are set forth in Exhibit A and the performance goals for this
award are set forth in Exhibit B. Exhibits A and B are part of this Agreement.
The words “you,” “your,” and similar terms refer to the Participant to whom this
Award is granted.
1. Definitions and the Plan. All capitalized terms that are not otherwise
defined in this Agreement have the meanings set forth in the Plan, the text of
which is incorporated into this Agreement by reference. In case of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.
2. Number of Shares.
(a) The target number of Performance Shares subject to this Agreement is set
forth above. The actual number of Performance Shares to be paid will be based on
the achievement of the performance goals, as described in Section 3, below. A
“Performance Share” is an RSU and has a nominal value equal to the Fair Market
Value of one Share.
(b) The number of Performance Shares shall be adjusted to reflect certain events
affecting the Company’s capitalization in accordance with Section 5.7 of the
Plan.
3. Vesting. The Performance Shares (i.e., your rights to receive Shares) in this
Award are subject to forfeiture until they are earned and vested. You earn the
Performance Shares based on the achievement of performance goals identified in
Exhibit B, provided that you remain employed by the Company until the end of the
applicable restriction period, as determined under Exhibit A (“Restriction
Period”). Section 6, below, addresses the treatment of Performance Shares upon a
termination of employment before the end of the Restriction Period, and
Section 7, below, addresses the treatment of Performance Shares upon a Change of
Control.

 

 



--------------------------------------------------------------------------------



 



      Energy Conversion Devices, Inc.
Form of Performance Share Award Agreement   Page 2 of 8

4. Payment. The Shares represented by the vested Performance Shares shall be
delivered to you by December 31 following the end of the applicable Restriction
Period. Payment in Shares shall be subject to the Restrictions on Delivery and
Resale set forth below. No partial Shares shall be paid; the number of Shares
shall be rounded to the nearest whole number of Shares.
5. Rights of the Participant as Shareholder.
(a) This Agreement does not give you any rights of a stockholder. However, you
will gain stockholder rights when Shares are transferred to you.
(b) You are eligible to receive payments equivalent to dividends or other
distributions with respect to Performance Shares underlying Shares only if so
indicated in Exhibit A of this Agreement. If so indicated in Exhibit A, any such
payments shall be, as stated in Exhibit A, either (i) subject to forfeiture
until the applicable Performance Shares vest and paid on the date of payment of
the Performance Shares, or (ii) subject to forfeiture until the dividend or
distribution date and paid on that date.
6. Termination of Service. If the Participant’s Termination of Employment occurs
before the end of the applicable Restriction Period, except as provided in
Section 7 or as provided by the Committee, the Participant’s Performance Shares
shall be forfeited. For purposes of any severance plan that accelerates vesting
upon a termination of employment, this Award shall be subject to the terms of
such plan applicable to a performance-based award.
7. Change in Control. If a Change in Control occurs during the Restriction
Period, the following shall occur:
(a) If, in connection with the Change in Control, each outstanding Share is
converted into a class of shares that are publicly traded, there shall be
substituted for each Share subject to the Performance Shares (as determined
under subparagraph (c)), the number and class of shares into which each
outstanding Share shall be converted pursuant to such Change in Control. The
Performance Shares shall remain an unfunded promise to pay shares on the payment
date determined under this Agreement.
(b) If, in connection with the Change in Control, each outstanding Share is not
converted into a class of shares that are publicly traded, in lieu of each Share
subject to the Performance Share (as determined under subparagraph (c)), there
shall be credited to a hypothetical account for the Participant on the date of
the Change in Control a vested amount equal to the Fair Market Value of one
Share immediately before the Change in Control, and such amount shall be
increased by interest at a rate equal to 1% plus the prime rate as published by
the Wall Street Journal on the date of the Change in Control (or, if not
published on that date, on the most recent business day before the Change in
Control, or, if not published on that date, as determined by the Committee
immediately before the Change in Control), and shall be paid at the time
specified in Section 4, except as follows: In the event of a “409A Change in
Control,” the amount that otherwise would be credited to the Participant’s
hypothetical account pursuant to the preceding sentence shall instead be paid to
the Participant in a lump sum on the date of the Change in Control. For purposes
of the preceding sentence, a “409A Change in Control” is a Change in Control
(a) for which each outstanding Share is not converted into a class of shares
that are publicly traded, and (b) which constitutes a change in control for
purposes of Section 409A of the Code.

 

 



--------------------------------------------------------------------------------



 



      Energy Conversion Devices, Inc.
Form of Performance Share Award Agreement   Page 3 of 8

(c) For purposes of subsections (a) and (b), the Shares subject to the
Performance Shares shall be the target number of Performance Shares (determined
without regard to the performance targets specified in Exhibit B) or, if higher,
the number of Performance Shares determined based on the performance targets
specified in Exhibit B, to the extent the Committee determines such amount
before the Change in Control.
(d) The Performance Shares shall be paid at the time specified in Section 4,
except as provided in subsection (b) above with respect to a 409A Change in
Control, provided that the Participant either (i) continues to be employed by
the Company until the end of the applicable Restriction Period, or (ii) the
Participant’s Termination of Employment occurs following a Change in Control
either by the Company or an affiliate of the Company other than for Cause (as
defined below) or by the Participant for Good Reason (as defined below). For
purposes of this subsection (d):
“Cause” means the occurrence of one or more of the following: (i) the
Participant is convicted of, pleads guilty to, or confesses to any felony or any
act of fraud, misappropriation or embezzlement which has an immediate and
materially adverse effect on the Company or any of its affiliates, as determined
by the Committee in good faith in its sole discretion, (ii) the Participant
engages in a fraudulent act to the material damage or prejudice of the Company
or any of its affiliates or in conduct or activities materially damaging to the
property, business or reputation of the Company or any of its affiliates, all as
determined by the Committee in good faith in its sole discretion, (iii) any
material act or omission by the Participant involving malfeasance or negligence
in the performance of the Participant’s duties to the Company or any of its
affiliates to the material detriment of the Company or any of its affiliates, as
determined by the Committee in good faith in its sole discretion, which has not
been corrected by the Participant within 30 days after written notice of any
such act or omission, (iv) failure by the Participant to comply in any material
respect with any written policies or directives of the Company or any of its
affiliates, or the Participant’s material violation of the Company’s code of
conduct, as determined by the Committee in good faith in its sole discretion,
which has not been corrected by the Participant within 30 days after written
notice of such failure, or (v) material breach by the Participant of any
noncompetition agreement with the Company or any of its affiliates, as
determined by the Committee in good faith in its sole discretion. If the
Participant is subject to a written employment agreement with the Company or any
of its affiliates, “Cause” has the meaning set forth in such employment
agreement.

 

 



--------------------------------------------------------------------------------



 



      Energy Conversion Devices, Inc.
Form of Performance Share Award Agreement   Page 4 of 8

“Good Reason” means, without the consent of the Participant: (A) any material
diminution in the Participant’s base pay; (B) any material diminution in the
Participant’s authority, duties or responsibilities; or (C) a material change in
the Participant’s office location (which, for this purpose, means a change of
more than 50 miles). For the avoidance of doubt, “Good Reason” does not occur
solely because the Company ceases to be publicly traded. In addition, a
Participant does not terminate for Good Reason unless (A) the Participant gives
the Vice President-HR (or, if the Participant is the Vice President-HR, the
Chief Executive Officer or General Counsel of the Company) written notice within
90 days of the initial existence of the condition on which Good Reason is based,
(B) the Company does not cure the condition within 30 days of receiving such
notice, and (C) the Participant terminates within one year following the initial
existence of the condition.
8. Withholding.
(a) The Company may be required to withhold income and employment taxes when it
pays amounts or delivers Shares following a Restriction Period. To the extent
that the Performance Shares are settled in Shares, the Company may not issue
Shares until it determines that such withholding obligation has been satisfied.
Pursuant to the Company’s mandatory share withholding policy effective June 1,
2010 applicable to eligible participants in the United States, the Company will
retain Shares otherwise to be issued to you to cover the required income and
employment taxes when it delivers Shares following a Restriction Period.
Eligible participants outside of the United States will be required to pay the
Company an amount sufficient to satisfy the withholding obligation and the
Company may not issue Shares until it determines that such withholding
obligation has been satisfied.
(b) You remain responsible at all times for paying any federal, state, and local
income and employment taxes with respect to this Award. The Company is not
responsible for any liability or penalty relating to taxes (including excise
taxes) on compensation (including imputed compensation) or other income
attributed to you (or your beneficiary) pursuant to this Agreement, whether as a
result of failing to make timely payments of tax or otherwise.
9. Nontransferability.
(a) Unless the Committee or its designee determines otherwise, you may not
transfer the Performance Shares awarded under this Agreement.
(b) Unless otherwise required by law, your rights and interests under this Award
may not be subject to lien, obligation, or liability.
10. Additional Restrictions on Delivery and Resale. Shares that are otherwise
due to be provided under this Agreement shall not be delivered (if this Award is
to be settled in Shares) and you may not sell any Shares awarded under this
Agreement at a time when lifting the restrictions or sale of the Shares would be
prohibited under any applicable federal, state, local, or exchange laws, rules,
or regulations (“Applicable Law”). If payment is delayed pursuant to this
Section 10, payment shall be made no later than the earliest date at which the
Committee reasonably anticipates that the making of the payment will not cause a
violation of Applicable Law.

 

 



--------------------------------------------------------------------------------



 



      Energy Conversion Devices, Inc.
Form of Performance Share Award Agreement   Page 5 of 8

11. Recoupment. The Company will, to the extent permitted by governing law, in
all appropriate cases as determined by the Board, require, and the Participant
shall pay, reimbursement to the Company of the gain realized on the Award where
all of the following factors, as determined by the Board (and whose
determination shall be conclusive), are present: (a) the gain realized on the
Award was attributable, at least in part, to the achievement of certain
financial results that were subsequently the subject of a restatement, (b) the
Participant engaged in fraud or intentional misconduct that was a substantial
contributing cause to the need for the restatement, and (c) the Participant
would have received less or no gain with respect to the Award based upon the
restated financial results. In each such instance, the Participant shall pay to
the Company the entire gain realized by the Participant on the Award, plus a
reasonable rate of interest. For purposes of this Section, a Participant’s gain
realized on the Award is the Fair Market Value (determined without regard to the
restatement) of the Shares on the Vesting Date.
12. Notices.
(a) Any notice from you to the Company must be in writing and shall be deemed
effective when it is received by the Company at the Company’s principal office.
(b) Any notice from the Company to you must be in writing and shall be deemed
effective when it is personally delivered to you or when it is deposited in the
U.S. Mail, with postage and fees prepaid.
13. Not an Employment Contract. This Agreement is not an employment agreement
and does not give you any right to continued employment (or other service
relationship) with the Company or any of its affiliates. Unless provided
otherwise in a written agreement between you and the Company or an affiliate of
the Company, your employment (or other service relationship) is “at will” and
may be terminated at any time and for any reason.
14. Governing Law. This Agreement shall be governed by and interpreted in
accordance with Delaware law, without regard to any principles of Delaware law
that might direct resolution to the laws of a different jurisdiction.
15. Severability. If any provision in this Agreement is determined to be
unenforceable or invalid, such invalidity or unenforceability shall not affect
any other provision hereof, and the Plan shall be construed and enforced as if
such provision had not been included.
16. Waiver. The waiver by you or the Company or any of its affiliates of any
provision of this Agreement at any time or for any purpose shall not operate as
or be construed to be a waiver of the same or any other provision of this
Agreement at any subsequent time or for any other purpose.

 

 



--------------------------------------------------------------------------------



 



      Energy Conversion Devices, Inc.
Form of Performance Share Award Agreement   Page 6 of 8

17. Interpretation and Construction. This Agreement shall be construed and
interpreted by the Committee, in its sole discretion. Any interpretation or
other determination by the Committee (including, but not limited to, correction
of any defect or omission and reconciliation of any inconsistency in the
Agreement or the Plan) shall be binding and conclusive.
18. Headings. The headings in this Agreement are provided solely as a
convenience to facilitate reference. The headings shall not be relevant for
purposes of construing or interpreting any part of this Agreement.
19. Entire Understanding. This Agreement and the Plan constitute the entire
understanding between you and the Company and its affiliates regarding this
Award. Any prior agreements, commitments, or negotiations concerning this Award
are superseded.
20. Code Section 409A. This Agreement is intended, and shall be construed, to
comply with the requirements of Section 409A of the Code. Payments made on
account of a Termination of Employment shall be made upon a “separation from
service” within the meaning for Section 409A of the Code.

                  ENERGY CONVERSION DEVICES, INC.
 
           
 
  By:        
 
     
 
Title:    

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

         
 
 
 
Participant’s Signature    
 
       
 
 
 
Participant’s Name    

 

 



--------------------------------------------------------------------------------



 



      Energy Conversion Devices, Inc.
Performance Share Award Agreement   Page 7 of 8

EXHIBIT A
TERMS AND CONDITIONS
Performance Share Award Agreement
under the Energy Conversion Devices, Inc.
2010 Omnibus Incentive Compensation Plan
Pursuant to the Agreement above, Energy Conversion Devices, Inc., a Delaware
corporation (the “Company”), grants to you Performance Shares with respect to
shares of its common stock (the “Shares”). The terms and conditions of the Award
are set forth in this Exhibit A, and in the Energy Conversion Devices, Inc. 2010
Omnibus Incentive Compensation Plan, as amended from time to time (the “Plan”).

     
Form of Payment
  For each vested Performance Share, you shall receive one Share. (No partial
Shares shall be paid; the number of Shares shall be rounded to the nearest whole
number of Shares.)
 
   
Restriction
Period
  The Restriction Period shall begin on                      and end on
                    .
 
   
 
  Performance Shares are subject to both the performance goals set forth in
Exhibit B as well as your continued employment with the Company until the
expiration of the Restriction Period, except as otherwise provided in the
Agreement.

My initials at the end of this Exhibit A indicate that I understand and agree to
the terms and conditions set forth in this Exhibit A, the Agreement, and the
Plan.
Initials:                                         
Date:                                         

 

 



--------------------------------------------------------------------------------



 



      Energy Conversion Devices, Inc.
Performance Share Award Agreement   Page 8 of 8

EXHIBIT B
Performance Targets

 

 